Citation Nr: 0944096	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  06-34 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 
percent for chondromalacia of the left knee with arthritis.

2.  Entitlement to an increased evaluation in excess of 20 
percent for chondromalacia of the right knee with arthritis.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
fungus of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to May 
1965.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which continued 20 percent evaluations 
for chondromalacia of the left and right knee with arthritis, 
and denied service connection for fungus of the feet because 
evidence received was not new and material evidence.  


FINDINGS OF FACT

1.  The Veteran has stable degenerative changes in left knee 
with 0 degrees extension; 110 degrees to 120 degrees flexion 
with pain throughout range of motion; and the knee was stable 
with varus/valgus, medial/lateral, and anterior/posterior 
testing.

2.  The Veteran has stable degenerative changes in the right 
knee with 0 degrees extension; 110 degrees to 120 degrees 
flexion with pain throughout range of motion; tenderness to 
palpation of the medial and lateral joint line of the right 
knee; and the knee was stable with varus/valgus, 
medial/lateral, and anterior/posterior testing.

3.  In a March 1998 decision, the Board previously considered 
and denied the Veteran's claim for service connection for 
fungus of the feet.

4.  Evidence received since the March 1998 rating decision 
does not relate to an unestablished fact necessary to 
substantiate a claim for service connection for fungus of the 
feet.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for chondromalacia of the left knee with arthritis have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5256 
- 5261 (2009).

2.  The criteria for an evaluation in excess of 20 percent 
for chondromalacia of the right knee with arthritis have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5256 
- 5261 (2009).

3.  The March 1998 Board decision which denied service 
connection for fungus of the feet is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1103 (2009).

4.  Evidence received subsequent to the March 1998 Board 
decision is not new and material; the claim for service 
connection for fungus of the feet is not reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In a September 2005 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the Veteran was responsible.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2009); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA 
notice must include an explanation of the meaning of both 
"new" and "material" evidence, and must describe the 
particular type of evidence necessary to substantiate any 
service connection elements found to be insufficiently shown 
at the time of the prior final denial.  The September 2005 
VCAA notice letter provided the Veteran with an explanation 
of the meaning of both "new" and "material" evidence and 
provided notice of the particular type of evidence needed to 
substantiate elements found to be insufficiently shown at the 
time of the previous denial of service connection.  

In the present appeal, VA did not provide the Veteran with 
VCAA notice of the type of specific evidence necessary to 
establish a disability rating or effective date prior to the 
initial rating decision.  With respect to the Veteran's new 
and material evidence claim, as the Board concludes below 
that the preponderance of the evidence is against the 
Veteran's application to reopen a claim of entitlement to 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The United States Supreme Court recently held with respect to 
VCAA notice error, that the burden is on the claimant to show 
that prejudice resulted from the error, rather than on VA to 
rebut a presumed prejudice.  38 U.S.C.A. § 7261(b)(2).  
Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  With respect to 
the Veteran's increased rating claims, a November 2006 
statement of the case provided the Veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  The RO readjudicated the case in an 
April 2007 supplemental statement of the case (SSOC), curing 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  If 
any notice deficiency is present, given the nature of the 
Veteran's claim, the fact that he was examined by VA during 
the appeal, that he was provided the criteria required for a 
higher evaluation, and that he had initiated several prior 
claims for an increased evaluation for the same disabilities, 
the Board finds that a reasonable person would have generally 
known about the requirements necessary to establish a higher 
rating and effective date.  Therefore, the Board finds that 
any error in failure to provide notice of this element is not 
prejudicial. See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  
There is no indication that any notice deficiency reasonably 
affects the outcome of this case.  

The Veteran's service treatment records, VA and private 
treatment records, and VA examinations have been associated 
with the claims file.  The Board notes specifically that the 
Veteran was afforded a VA examination to address his 
increased rating claims April 2007.  38 C.F.R. § 3.159(c)(4) 
(2009).  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As set forth in greater detail below, the Board 
finds that the VA examination obtained in this case is 
adequate as it is predicated on a review of the claims folder 
and medical records contained therein; contains a description 
of the history of the disability at issue; documents and 
considers the Veteran's complaints and symptoms; and fully 
addresses the relevant rating criteria; and addresses the 
effect of the Veteran's disability on his occupational and 
daily activities.  

Although a VA examination was not conducted with respect to 
the Veteran's new and material evidence claim, VA is not 
required to obtain an examination for a claim to reopen a 
finally decided decision.  38 C.F.R. § 3.159(c).  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  VA has provided the Veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The Veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The record is complete and the case is ready for 
review.

B.  Law and Analysis

1.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2009).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court 
or CAVC) has also held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  The Board has considered 
whether staged ratings are for consideration; however, the 
evidence of record does not establish distinct time periods 
where the Veteran's service-connected disabilities result in 
symptoms that would warrant different ratings.

The Veteran is currently assigned a 20 percent evaluation for 
each knee under Diagnostic Code 5010-5260.  See 38 C.F.R. § 
4.27 (2009) (hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen).  Arthritis due to trauma is rated as degenerative 
arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2009).

Degenerative arthritis is rated based on limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  
However, when the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  In 
the absence of limitation of motion, a 10 percent evaluation 
is assigned with x-ray evidence of involvement of two or more 
major joints; a 20 percent rating is assigned with x- ray 
evidence of involvement of two or more major joints with 
occasional incapacitating exacerbations.  Id.  Limitation of 
motion for the knee in this case may be rated under 
Diagnostic Codes 5258-5261.  See 38 C.F.R. § 4.71a (2009).

Also, ankylosis of the knee is evaluated under Diagnostic 
Code 5256.  38 C.F.R. § 4.71a (2009).  A 60 percent 
evaluation is assigned for extremely unfavorable ankylosis of 
the knee, in flexion at an angle of 45 degrees or more; a 50 
percent evaluation is assigned for flexion between 20 and 45 
degrees; a 40 percent evaluation is assigned for flexion 
between 10 and 20 degrees; and a 30 percent evaluation is 
assigned for a favorable angle in full extension, or in 
slight flexion between 0 and 10 degrees.  Id.

Additionally, other impairment of the knee is assigned a 30 
percent evaluation for severe recurrent subluxation or 
lateral instability; a 20 percent evaluation for moderate 
recurrent subluxation or lateral instability; and a 10 
percent evaluation for slight recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2009).

A 20 percent evaluation is assigned for dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258 (2009).

A 10 percent evaluation is assigned for removal of semilunar 
cartilage which is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (2009).

Under Diagnostic Code 5260, limitation of flexion of the leg 
warrants a 30 percent evaluation where flexion is limited to 
15 percent; a 20 percent evaluation where flexion is limited 
to 30 degrees; a 10 percent evaluation where flexion is 
limited to 45 degrees; and a 0 percent evaluation where 
flexion is limited to 60 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2009).

Limitation of extension of the leg warrants a 50 percent 
rating where extension is limited to 45 degrees; a 40 percent 
rating where extension is limited to 30 degrees; a 30 percent 
rating where extension is limited to 20 degrees; a 20 percent 
rating where extension is limited to 15 degrees; a 10 percent 
rating where extension is limited to 10 degrees; and a 0 
percent rating where extension is limited to 5 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2009).

VA's Office of General Counsel has provided guidance 
concerning increased rating claims for knee disorders. 
Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, 
pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when evaluating a 
Veteran's service-connected disability.  38 C.F.R. § 4.14 
(2009).  VA's General Counsel stated that compensating a 
claimant for separate functional impairment under Diagnostic 
Code 5257 and 5003 does not constitute pyramiding.  See 
VAOPGCPREC 23-97 (July 1, 1997).

In VAOPGCPREC 9-98, VA's General Counsel reiterated that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
the General Counsel considered a hypothetical situation in 
which a knee disability was evaluated under Diagnostic Code 
5259 that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under Diagnostic Code 5260 and 
Diagnostic Code 5261 for disability of the same joint.  
VAOPGCPREC 9-2004 (September 17, 2004).  Specifically, where 
a veteran has both a limitation of flexion and a limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion. 38 
C.F.R. § 4.40 (2009).  Pain on movement, swelling, deformity, 
or atrophy of disuse are relevant factors in regard to joint 
disability.  38 C.F.R. § 4.45 (2009).  Painful, unstable, or 
malaligned joints, due to a healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59 (2009).

A February 2005 VA orthopedic consultation shows that the 
Veteran complained of bilateral knee pain.  He wore unloader 
knee braces and used "Ibuprofen t.i.d." with significant 
relief.  The Veteran noted occasional symptoms of catching 
and locking.  A physical examination showed no significant 
effusion.  The Veteran had 0 degrees extension to 110 degrees 
flexion bilaterally.  There was no varus/valgus instability 
of the bilateral knees.  Lachman's testing was negative 
bilaterally.  There was some significant patellofemoral 
crepitus although the patella tracked well bilaterally.  
There was tenderness to palpation along the medial/lateral 
joint line on the right knee.  X-rays showed bilateral track 
and compartmental disease of the knees, most pronounced in 
the patellofemoral joints.  The Veteran was diagnosed with 
bilateral knee osteoarthritis.  He was issued a folding cane. 

A July 2006 VA orthopedic consultation shows that the Veteran 
continued to use braces and was able to manage with his day-
to-day activities.  He was taking Tylenol.  He complained of 
occasional catching type symptoms of his knee and occasional 
swelling.  He denied locking or giving way.  He did not want 
to have surgery or injections on either of his knees.  A 
physical examination of both knees revealed no significant 
effusion.  The Veteran had 0 degrees extension to 110 degrees 
flexion.  There was no significant varus,valgus, anterior or 
posterior laxity.  The Veteran was neurovascularly intact in 
both lower extremities.  He had no significant edema. 

July 2006 VA x-rays of the knees show that since the prior 
examination in February 2005, there was no change in the 
narrowing of the medial compartment of both knees.  There 
were hypertrophic changes noted about both knees greater on 
the right.  No acute bony abnormality was seen.  The Veteran 
was assessed with stable degenerative change involving both 
knees. 

An April 2007 VA examination included a review of the claims 
file.  The Veteran reported aching, pain, soreness, and 
tenderness in the knees which was gradually getting worse 
with time.  He also reported pain, stiffness, swelling, 
giving away, and fatigability.  The Veteran used a brace and 
a cane at times.  He was retired at the time of the 
examination.  He could do normal daily activities, but had 
difficulty with frequent climbing, standing, and going up and 
down stairs.  The Veteran had 0 degrees extension to 120 
degrees flexion bilaterally.  There was patellofemoral pain 
and crepitation throughout the range of motion, worse over 
the last 30 degrees flexion.  Repetitive use caused 
increasing symptomatology, without change of range of motion.  
There were no flare-ups noted.  Both knees were stable to 
medial and lateral, anterior and posterior testing.  X-rays 
were noted to document arthritis.  The Veteran was diagnosed 
with chondromalacia of the right and left knees with 
arthritis.

The Veteran has been assigned a 20 percent evaluation for 
each knee under Diagnostic Code 5010-5260.  The Board finds, 
however, that limitation of flexion of the knees does not 
approximate a 20 percent rating for each knee under 
Diagnostic Code 5260.  The Veteran is shown by medical 
evidence to have between 110 and 120 degrees flexion in the 
knees bilaterally, with pain throughout range of motion, and 
worse over the last 30 degrees of motion.  Under Diagnostic 
Code 5260, a 0 percent evaluation is assigned for flexion 
limited to 60 degrees, and a 10 percent evaluation is 
assigned where flexion is limited to 45 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2009).  At most, and with 
consideration of functional loss due to pain, the Board finds 
that the Veteran does not exhibit a degree of disability to 
warrant higher than a 10 percent evaluation under Diagnostic 
Code 5260 for limitation of flexion of each knee.  See 38 
C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995).  As noted above, however, the Veteran's 
knees may be evaluated and separately rated for limitation of 
flexion and extension.  In this regard, the Veteran is shown 
by medical evidence to have full extension to 0 degrees of 
the knees bilaterally.  However, the April 2007 VA 
examination shows that the Veteran had pain throughout range 
of motion testing, and as noted above, arthritis with painful 
motion is considered limited motion.  Thus, at most, a 10 
percent rating would be assignable for painful extension of 
each knee under Diagnostic Code 5261.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2009); see also 38 C.F.R. §§ 4.40, 4.45 
(2008); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  
Higher separate ratings are not warranted as the limitation 
of motion of the knees in this case does not approach that 
required for higher ratings.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2009).  Thus, based on the 
current objective evidence, the Veteran would be entitled to 
two separate 10 percent ratings for each knee based on 
limitation of flexion and extension which equates to a 
combined 20 percent rating for each knee.  See 38 C.F.R. 
§ 4.25 (2009).  As the Veteran is already in receipt of 
separate 20 percent ratings for each knee, higher ratings are 
not warranted in this case. 

Based on the foregoing, the Board finds that the Veteran's 
left and right knee disabilities have not increased to 
warrant evaluations in excess of 20 percent under Diagnostic 
Codes 5260 or 5261.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260 and 5261.

The Board has also considered whether a separate or higher 
evaluation would be in order under other relevant diagnostic 
codes.

The Veteran's service-connected right and left knee 
disabilities have not been shown to result in ankylosis of 
the knee at any time during the appeals period to warrant a 
compensable evaluation under Diagnostic Code 5256.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5256 (2009).  As previously 
noted, the Veteran had at least 0 to 110 degrees range of 
motion in the knees bilaterally.  Neither the right nor the 
left knees are shown to be in fixation.

In the present case, the Veteran is not shown by objective 
medical evidence to have an impairment of the knee 
characterized by recurrent subluxation or lateral instability 
to warrant a compensable evaluation under Diagnostic Code 
5257.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009).  
Although VA treatment records show that the Veteran wears 
unloader knee braces, the knee braces issued to the Veteran 
appear to be for load reduction on the knees, and not for 
instability.  There is no objective evidence of recurrent 
subluxation or lateral instability in this case.  Both VA 
treatment records and an April 2007 VA examination show that 
the knees were stable with varus/valgus, medial/lateral, and 
anterior/posterior testing.  The Veteran denied giving way of 
the knees on examination. 

The Veteran is not shown to have dislocated semilunar 
cartilage to warrant a separate evaluation under Diagnostic 
Code 5258.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5258 
(2009).  A VA examination and VA treatment reports show that 
the Veteran's knees were stable to medial and lateral, 
anterior and posterior testing. The Veteran had a negative 
Lachman's test.  No bony abnormalities were found on the July 
2006 x-rays of the bilateral knees.  

Medical evidence of record does not reflect removal of 
semilunar cartilage which is symptomatic.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5259 (2009).  VA treatment records 
show that the Veteran has not had surgery on either knee.
  
In light of the foregoing, the Board finds that a separate or 
higher evaluation is not warranted under other potentially 
applicable provisions of the Diagnostic Code.

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2009); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the veteran or reasonably raised by the record).  
An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the veteran's service- 
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization.  
Thun, 22 Vet. App. at 115-116.  When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not 
required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.

In this regard, the schedular evaluations in this case are 
not inadequate.  Ratings in excess of those assigned are 
provided for certain manifestations of the service-connected 
disorders but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, 
the diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's bilateral knee disabilities.  
Moreover, the evidence does not demonstrate other related 
factors.  The Veteran has not required hospitalization due to 
these service-connected disorders and marked interference of 
employment has not been alleged or shown as the Veteran is 
retired.  In the absence of any additional factors, the RO's 
determination not to refer this issue for consideration of an 
extraschedular rating was correct.


2.  New and Material Evidence

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board is required to determine whether new and material 
evidence has been presented before it can reopen a claim and 
readjudicate service connection or other issues on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. 
Cir. 1996).  

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a) (2009).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If the Board determines that the evidence submitted 
is new and material, it must reopen the case and evaluate the 
appellant's claim in light of all the evidence.  Justus v. 
Principi, 3 Vet. App. at 512.

The RO initially denied service connection for fungus of the 
feet in an April 1973 rating decision; that decision was 
appealed and the Board denied the issue in a June 1974 
decision.  The RO subsequently denied the Veteran's claim in 
rating decisions dated in July 1995, September 1996 and 
November 1996.  The last final denial was a March 1998 Board 
decision.  In that decision, the Board denied service 
connection for fungus of the feet because new and material 
evidence had not been submitted to reopen the previously 
denied claim.  At the time of the March 1998 Board decision, 
evidence of record reflected a diagnosis of tinea pedis 
versus dyshydrotric eczema.  The Board found, however, that 
there was no competent medical evidence of a nexus between 
the Veteran's fungus infection of the feet and service.  
Thus, the Board finds that new and material evidence in this 
case must establish that a currently diagnosed fungal 
infection of the feet is related to service.  

Evidence received subsequent to the March 1998 Board decision 
pertaining to the Veteran's claim includes VA treatment 
records dated from 2005 to 2006.
This evidence is new in that it has not been previously been 
submitted.  

The Board finds that the new evidence received is not 
material.  A 2006 VA podiatry consultation shows that the 
Veteran has currently diagnosed tinea and onychomycosis of 
the feet and toenails.  However, a diagnosed fungal infection 
of the feet was already established at the time of the March 
1998 Board denial of service connection.  New evidence 
received since the March 1998 Board decision does not 
establish a nexus between the Veteran's current disability 
and service.  Thus, the Board finds that new evidence 
received is not material.  See 38 C.F.R. § 3.156(a) (2009).

C.  Conclusion 

The preponderance of the evidence is against finding that the 
Veteran's chondromalacia of the left knee with arthritis has 
increased to warrant a higher rating evaluation.  The 
preponderance of the evidence is against finding that the 
Veteran's chondromalacia of the right knee with arthritis has 
increased to warrant a higher rating evaluation.  The 
preponderance of the evidence is against finding that the 
record contains "new and material evidence" sufficient to 
reopen a claim of entitlement to service connection for 
fungus of the feet.  The appeal is accordingly denied.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the Veteran's claim.




ORDER

An increased rating for chondromalacia of the left knee with 
arthritis, in excess of 20 percent, is denied.

An increased rating for chondromalacia of the right knee with 
arthritis, in excess of 20 percent, is denied.

The appeal to reopen the claim of entitlement to service 
connection for fungus of the feet is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


